Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by MaryAnne Armstrong on March 16th, 2022.
The application has been amended as follows:

	In the claims:

	In claim 1, line number 8, please insert the word “of” after the phrase, “in a total” and before the phrase, “17 regions”.

	In claim 1, line number 15, please insert the word “from” after the phrase, “in an opposite direction” and before the phrase, “each other”.

	In claim 1, line number 16, please insert the word “from” after the phrase, “in an opposite direction” and before the phrase, “each other”.

Please cancel claims 6-10 and 12.


Election/Restrictions
Claim 1 is allowable. The restriction requirement between the indium phosphide wafer and the photoelectric conversion device, as set forth in the Office action mailed on November 9th, 2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 5, directed to a photoelectric conversion device comprising a p-type semiconductor substrate cut out form the indium phosphide wafer according to claim 1 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have an indium phosphide wafer formed of a monocrystalline indium phosphide containing zinc as an impurity, comprising: a main surface of 18 cm-3 or less and a mean dislocation density of 1000 cm-2 or less, wherein a relative standard deviation of zinc concentration determined at individual regions is 20% or less in a total 17 regions, each region having a 5 mm x 5 mm square shape on the main surface, and the 17 regions are defined such that a central point is located in a center of the (100) plane and points 5, 10, 15, and 22 mm away from the central point are arranged in four directions <01-1>, <0-11>, <011>, and <0-1-1>, wherein there are four points for each direction that are aligned with the centers of the 5 mm x 5 mm square shapes of the 17 regions, respectively, wherein each of the four directions extends from the central point such that i) the directions <01-1> and <0-11> extend from the central point in an opposite direction each other, II) the directions <011> and <0-1-1> extend from the central point in an opposite direction each other, and iii) each angle between two adjacent directions of the four directions is 90°.

Although Kawase (US 2009/0072205 A1) discloses an indium phosphide wafer including a monocrystalline indium phosphide containing zinc as an impurity, comprising: a main surface of (100) plane having a circular shape having a diameter of two inches (Paragraph 0034) and having a mean zinc concentration of 1.08 x 1018 cm-3 or less (Paragraph 0082).

A skilled artisan would not have had a reason for the above stated limitations, therefore the indium phosphide wafer and the photoelectric conversion device that comprises a substrate cut from said wafer as claimed in claim(s) 1, 3, 5 and 13-15 are novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726